internal_revenue_service number release date index number ------------------------------ --------------------------------------- --------------------------------------- ------------------------------ in re ---------------------------------------------------- ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-130192-12 date january legend decedent estate court court state date date date date ----------------------------------------------------------------- ---------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- -------------- --------------------------- -------------------------- -------------------- -------------------- dear -------------------- this letter responds to your authorized representative’s submission dated date and subsequent correspondence in which you requested rulings under sec_2601 and sec_2055 of the internal_revenue_code the facts submitted and the representations made are as follows on date a date prior to date decedent executed a will subject_to the laws of state the will provided for decedent’s property to be distributed to her surviving_spouse children grandchildren and charity shortly after she executed the will and before date decedent was adjudged incompetent by court decedent did not regain competency prior to her death on date decedent’s executors timely filed a form_706 united_states estate and generation-skipping_transfer_tax return including therein a copy of the judgment of incompetency after decedent’s death each beneficiary advocated for his or her own interpretation of decedent’s will and state law insofar as the beneficiaries did not agree on the amount each beneficiary was to receive under the terms of the will as a result plr-130192-12 on date decedent’s estate estate petitioned court for construction and reformation of decedent’s will to resolve the issue as to the amount each beneficiary was to receive under decedent’s will estate and the beneficiaries were represented by separate counsel the charitable beneficiaries were represented by the attorney_general of state estate and the beneficiaries agree that each beneficiary’s proposed resolution of the issue has merit moreover they seek to avoid the expense uncertainty and delay that would result if they should continue to litigate this issue accordingly before court ruled on the substantive issue estate and the beneficiaries entered into a settlement agreement settlement court approved the settlement by order on date decedent’s estate is requesting the following two rulings amounts distributed pursuant to the settlement are not subject_to the generation-skipping_transfer gst tax and estate will receive a charitable deduction under sec_2055 for amounts distributed to charity pursuant to the settlement law and analysis ruling sec_2601 of the code imposes a tax on every gst made after date under b c of the tax_reform_act_of_1986 act the tax does not apply to any gst -- i under a_trust to the extent such trust consists of property included in the gross_estate of a decedent other than property transferred by the decedent during his life after the date of the enactment of the act or reinvestments thereof or ii that is a direct_skip that occurs by reason of the death of any decedent but only if such decedent was on the date of the enactment of the act under a mental_disability to change the disposition of his property and did not regain his competence to dispose_of such property before the date of death sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that if an individual was under a mental_disability to change the disposition of his or her property continuously from date until the date of his or her death the provisions of chapter do not apply to any gst -- a under a_trust as defined in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual other than property transferred by or on behalf of the individual during the individual's life after date or b which is a direct_skip other than a direct_skip from a_trust that occurs by reason of the death of the individual plr-130192-12 sec_26_2601-1 provides that the term mental_disability means mental incompetence to execute an instrument governing the disposition of the individual's property whether or not there was an adjudication of incompetence and regardless of whether there has been an appointment of a guardian fiduciary or other person charged with either the care of the individual or the care of the individual’s property sec_26_2601-1 provides that if the decedent has been adjudged mentally incompetent on or before date a copy of the judgment or decree and any modification thereof must be filed with the form_706 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust exempt from the gst tax under sec_26_2601-1 sec_26_2601-1 or sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if -- the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes based upon the facts submitted and the representations made we find that decedent was under a mental_disability to change the disposition of decedent’s property continuously from date until her death the settlement is the product of arm’s length negotiations the settlement resolves the issue as to the amount each beneficiary is to receive in a manner consistent with applicable state law the settlement represents a compromise between the beneficiaries and reflects the parties’ assessments of the relative strengths of their positions further the settlement is within the range of reasonable outcomes under the will and applicable state law accordingly based upon the facts submitted and the representations made we find that the provisions of chapter do not apply to any gst resulting from the settlement ruling under sec_2055 for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational plr-130192-12 purposes a_trust that qualifies under sec_501 is one that is organized and operated exclusively for these purposes sec_2055 disallows the estate_tax charitable deduction where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless -- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly in revrul_89_31 1989_1_cb_277 the estate was entitled to a charitable deduction under sec_2055 for a remainder_interest in a split interest trust passing directly to a named charity pursuant to a settlement of a bona_fide will_contest in this case the settlement is a settlement of a bona_fide will_contest within the meaning of revrul_89_31 accordingly based upon the facts submitted and the representations made we conclude that estate is entitled to a charitable deduction under sec_2055 for amounts passing to charity pursuant to the settlement except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-130192-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch passthroughs special industries enclosures copy for sec_6110 purposes cc
